Title: To George Washington from François de Bruyeres, 30 March 1791
From: Bruyeres de St. Michel, François-Pons-Laurent-Louis, baron de
To: Washington, George


  Crest, France, 30 March 1791. Recommends “M. Le Chevr Vaumane de Fonclaire, who after having served in the German War as an Officer of Dragoons in the french Service was disbanded at the peace. He is yet young, without estate or fortune, he goes to America to endeavour to obtain them by some honest means” and “has fixed his residence in the City of Johnstown.”
